 1

 2

 3

 4

 5

 6

 7

 8

 9                                 UNITED STATES DISTRICT COURT
10                          FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12    CECIL JEROME HATCHETT,                            No. 2:20-cv-00892-KJM-JDP (HC)
13                       Petitioner,
14           v.                                         ORDER
15    KEN CLARK,
16                       Respondent.
17

18          Petitioner, a state prisoner proceeding pro se, has filed this application for a writ of habeas

19   corpus under 28 U.S.C. § 2254. The matter was referred to a United States Magistrate Judge as

20   provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On April 7, 2021, the magistrate judge filed findings and recommendations, which were

22   served on all parties and which contained notice to all parties that any objections to the findings

23   and recommendations were to be filed within fourteen days. Petitioner has filed objections to the

24   findings and recommendations, primarily noting his need at the time of filing for a copy of the

25   court’s form for filing of habeas petitions. ECF No. 30.

26          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

27   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

28   findings and recommendations to be supported by the record and by the proper analysis. The
                                                        1
 1   court also notes that petitioner has now filed an amended petition on the form for such a filing,
 2   and thus it appears his objections are moot. See ECF No. 31.
 3          Accordingly, IT IS HEREBY ORDERED that:
 4          1. The findings and recommendations filed April 7, 2021, are adopted in full;
 5          2. Respondent’s motion to dismiss, ECF No. 22, is granted;
 6          3. The amended petition, ECF No. 14, is dismissed with leave to amend; and
 7          4. The matter is referred back to the assigned magistrate judge for further handling,
 8   including consideration of the amended petition now on file.
 9   DATED: May 27, 2021.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
